 1

 2                            UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF NEVADA

 4   JOSHUA H. CRITTENDON,                        Case No. 2:20-cv-2062-GMN-VCF

 5          Plaintiff,                            ORDER

 6   v.

 7   AHJALEE COOPER, et al.,

 8          Defendants.

 9

10         Plaintiff, who is incarcerated in the custody of the Nevada Department of

11 Corrections (NDOC), has filed a motion (ECF No. 7) for extension of time to file an

12 amended complaint and to again be provided the attachments to the Court’s June 23,

13 2021 Screening Order (ECF No. 5). Plaintiff indicates that he needs the additional time

14 because the Screening Order provided that his entire complaint be attached to the

15 Screening Order, but that he was only provided the first page of his original complaint.

16 Accordingly, to provide Plaintiff adequate time to prepare an amended complaint,

17         THE COURT ORDERS that Plaintiff’s Motion for Court Order to Have Prison

18 Produce Legal Documents and Extension of Time (ECF No. 7) is GRANTED as follows.

19         THE COURT FURTHER ORDERS that the Clerk of the Court again send Plaintiff

20 the approved form for filing a § 1983 complaint, instructions for the same, and a copy of

21 his original complaint (ECF No. 6). The HDSP Librarian or designee will provide

22 Plaintiff a complete copy of his original complaint (ECF No. 6). If Plaintiff chooses to

23 file an amended complaint, he should use the approved form and he will write the words

24 “First Amended” above the words “Civil Rights Complaint” in the caption.

25
 1          THE COURT FURTHER ORDERS that, if Plaintiff chooses to file an amended

 2 complaint curing the deficiencies of his complaint, as outlined in the Court’s June 23,

 3 2021 Screening Order (ECF No. 5), the time to file the amended complaint is extended to

 4 30 days from the date of entry of this order.

 5          THE COURT FURTHER ORDERS that, if Plaintiff chooses to file an amended

 6 complaint, the Court will screen the amended complaint in a separate screening order.

 7 The screening process will take several months.

 8          THE COURT FURTHER ORDERS that, if Plaintiff does not file an amended

 9 complaint curing the deficiencies outlined in the Court’s June 23, 2021 Screening Order

10 (ECF No. 5), this action will promptly proceed exclusively against Defendant Cooper on

11 Plaintiff’s First Amendment claim of retaliation and Eighth Amendment claim of excessive

12 force.

13

14                29 of June 2021
     DATED THIS _____

15
                                                       Gloria M. Navarro
16                                                     United States District Judge

17

18

19

20

21

22

23

24
                                                   2
25
